Citation Nr: 0416648	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  93-06 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for hearing loss, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
August 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  This case was most recently before the Board 
in March 2003.

The March 2003 Board decision denied the veteran's claim for 
a rating in excess of 10 percent for hearing loss.  The 
veteran appealed the Board's March 2003 decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which issued an Order dated in November 2003, which vacated 
the Board's March 27, 2003 decision.

As discussed in the following portion of this decision, this 
appeal is being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

VA's unopposed Motion for Remand before the Court essentially 
noted that the Board's March 2003 decision "considered 
additional evidence not considered by the AOJ, and since it 
appears that no waiver was obtained beforehand, remand is 
required so that the Board may act in compliance with this 
[Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003)] precedent.

The record shows that in January 2003 the veteran underwent a 
VA audiological examination.  The January 2003 VA examination 
is "pertinent" to the issue on appeal and has been added to 
the file subsequent to the June 2001 supplemental statement 
of the case.  As there appears to be no waiver of initial RO 
consideration of this new evidence, the Board is not able to 
consider the additional evidence without having to remand the 
case to the RO for initial consideration.  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003).  Because the veteran has not waived initial 
consideration of the aforementioned VA examination, this 
matter must be remanded.

A review of the claims file also reveals that the veteran has 
not been properly notified by VA in specific terms as to the 
evidence which would be needed to substantiate his claim and 
whether VA or the veteran is expected to attempt to obtain 
and submit such evidence.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Accordingly, the case is hereby REMANDED for the following:

1.  Development contemplated by the VCAA 
should be undertaken, including, but not 
limited to, informing the veteran of the 
provisions of the VCAA.  In particular, 
the veteran should be notified of any 
information, and any evidence not 
previously provided to VA, which is 
necessary to substantiate the claim on 
appeal and whether VA or the veteran is 
expected to obtain any such evidence.

2.  Following the aforementioned 
development, the case should again be 
reviewed on the basis of all the 
evidence.  If the benefit sought is not 
granted in full, the veteran should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




